Citation Nr: 1435171	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  08-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher rating for adenocarcinoma with total gastrectomy due to peptic ulcer disease in service, rated 40 percent disabling from March 1, 2008, 100 percent disabling from March 28, 2013 pursuant to 38 C.F.R. § 4.29, and 40 percent from May 1, 2013, to include the propriety of a rating reduction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2007, the RO proposed to reduce the Veteran's rating for adenocarcinoma with total gastrectomy due to peptic ulcer disease in service from 100 percent to 20 percent.  The RO effectuated that reduction in a December 2007 rating decision, effective as of March 1, 2008.  In an April 2013 rating decision, the RO increased the Veteran's rating from 20 percent to 40 percent from March 1, 2008, to 100 percent disabling from March 28, 2013 pursuant to 38 C.F.R. § 4.29, and to 40 percent from May 1, 2013.

In June 2014, the Veteran's spouse testified at a Board hearing at which she raised a claim of service connection for the cause of the Veteran's death.  That issue, as well as whether the Veteran's surviving spouse may be substituted as the appellant for purposes of processing the claim to completion has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board thus does not have jurisdiction over the claims and they are referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1980 to January 2000.

2.  In August 2014, the Board received notice that the appellant had died in May 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2014, the Board received notice that the appellant had died in May 2014. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. 
§  5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


